                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 RECOVERY FUND II USA LLC,                       )
                                                 )
                        Plaintiff,               )
                                                 )
                 v.                              )   C.A. No. 18-2039 (MN) (JLH)
                                                 )
 RABOBANK, NATIONAL                              )
 ASSOCIATION, et al.,                            )
                                                 )
                        Defendants.              )

                                               ORDER

       WHEREAS, on January 31, 2020, Magistrate Judge Jennifer L. Hall issued a Report and

Recommendation (D.I. 60) in this action, recommending that the Court grant Defendants’ Motions

to Dismiss (“the Motions”; D.I. 34, 37); and

       WHEREAS, no party filed objections to the Report and Recommendation pursuant to

72(b)(2) of the Federal Rules of Civil Procedure in the prescribed period, and the Court finding no

clear error on the face of the record.

       THEREFORE, IT IS HEREBY ORDERED this 18th day of February 2020 that the Report

and Recommendation is ADOPTED.             Defendants’ Motions to Dismiss (D.I. 34, 37) are

GRANTED and the Amended Complaint (D.I. 25) is DISMISSED WITH PREJUDICE. The

Clerk of Court is directed to CLOSE this case.



                                                     The Honorable Maryellen Noreika
                                                     United States District Judge
